The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 11:42 AM August 23, 2019




                 UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF OHIO
                                 *
IN RE:                           *
                                 *     CASE NUMBER 19-41050
RYAN ERIC GEHO,                  *
                                 *     CHAPTER 13
                                 *
     Debtor.                     *     HONORABLE RUSS KENDIG
                                 *
****************************************************************
                        CONFIRMATION ORDER
****************************************************************

       The     debtors       (“Debtor”)        filed      a    Chapter       13     Plan      on

June 6, 2019 as modified by the Order Providing for Increased

Payments Into Plan and Increased Dividend to Unsecured Creditors

dated August 16, 2019 (Doc. 22) (“Plan”).                        Having considered the

Plan and objections to confirmation, if any, the Court finds as

follows:

1.     Notice of the confirmation hearing was duly given.

2.     The Plan complies with all applicable provisions of Title

       11 of the United States Code.

Rev. 12/1/17



19-41050-rk      Doc 25    FILED 08/23/19      ENTERED 08/23/19 11:53:36           Page 1 of 7
3.   Any      fee,    charge,        or    amount        required       to    be    paid     before

     confirmation           (i)      under      the     Plan;    or     (ii)       by   28    U.S.C.

     § 1930, has been paid.

IT IS THEREFORE ORDERED:

1.   The Plan is confirmed.

2.   The Plan is incorporated into this Confirmation Order as if

     fully rewritten.                If there are any inconsistencies between

     the Plan and this Order, this Order shall control.

3.   Provided that (i) the affected creditors have been properly

     noticed         or     served        pursuant        to     the     Federal        Rules       of

     Bankruptcy           Procedure;         and       (ii)    “Included”       in      boxes      1.1

     and/or 1.2 in Part 1 of the Plan has been checked, the

     corresponding              mortgage           liens        and/or        judicial         liens

     identified           in    §§   3.2     and/or       3.4    of     the    Plan      shall      be

     released        upon       entry      of    the     order     of    discharge           of    the

     Debtor.

4.   Any nonstandard provisions in Part 8 of the Plan shall not

     be effective unless (i) the affected creditors have been

     properly noticed or served pursuant to the Federal Rules of

     Bankruptcy Procedure; and (ii) “Included” in box 1.3 in

     Part 1 of the Plan has been checked.

5.   The Plan may extend beyond its stated term in order to

     carry     out        the   provisions         of     this    Order       without        further

     application or notice pursuant to 11 U.S.C. § 1322.                                          If a

                                                   2



19-41050-rk    Doc 25       FILED 08/23/19         ENTERED 08/23/19 11:53:36            Page 2 of 7
     Plan proposes a dividend in an amount to which no objection

     is    filed      by     a    creditor       or   party     in    interest           and    such

     dividend is increased by agreed order between the Trustee

     and the Debtor, based on claims then filed or estimated

     and,     subsequent          to    such    increase,       additional          claims       are

     thereafter         allowed,         the     dividend       to    general        unsecured

     creditors         may       be    reduced       to   an    amount    not       less        than

     provided for in the original Plan for which creditors were

     provided         notice,         without    further        hearing       or    additional

     notice to creditors.

6.   The Trustee is authorized and permitted to send notices and

     general     information            concerning        the   administration             of   the

     Plan      directly          to    the   Debtor       pursuant       to    11    U.S.C.        §

     1302(b)(4).

7.   The      periodic        payments         called     for    in    the     Plan        (“Plan

     Payments”) shall be made as specified in §§ 2.2 and/or 2.3

     of the Plan.                Plan Payments made directly to the Trustee

     shall, until further order of the Court, be sent to the

     Trustee at the following address: Michael Gallo, Trustee;

     P.O. Box 80; Memphis, TN 38101-0080.

8.   The Debtor is under a continuing duty to:

     a.       provide the Trustee with notice of any (i) change in

              disposable          income;      and    (ii)      financial          recovery       to

              which     the       Debtor     becomes      entitled       for       any    reason,

                                                 3



19-41050-rk    Doc 25      FILED 08/23/19        ENTERED 08/23/19 11:53:36           Page 3 of 7
              including        without     limitation,             any      personal         injury

              claim,    claim     relating      to   termination             of     employment,

              workers’     compensation            claim,           unemployment             claim,

              social     security    claim,        inheritance,              life    insurance

              benefits,    lottery       proceeds,            or    property        settlement;

              and

      b.      provide the Trustee with copies of income tax returns

              in accordance with 11 U.S.C. § 521(f).

9.    Absent prior authorization of the Court, the Debtor shall

      not:

      a.      incur post-petition debt;

      b.      transfer any interest in (i) real property, including

              selling     or     leasing     oil     and           gas     rights;      or     (ii)

              personal     property        having         a        value     in     excess       of

              $1,000.00; or

      c.      make     single     purchases          on       credit         in     excess       of

              $1,000.00, except for normal and reasonable expenses

              for the maintenance or support of the Debtor and/or

              the Debtor’s dependents.

10.   Title to the Debtor’s property shall re-vest in the Debtor

      as set forth in § 7.1 of the Plan.

11.   Provided the Debtor’s attorney has complied with the terms

      of   Amended       Administrative         Order         No.        14-02    (as    amended

      hereafter),        the     Debtor’s       attorney             is     authorized          and

                                            4



19-41050-rk    Doc 25    FILED 08/23/19     ENTERED 08/23/19 11:53:36                Page 4 of 7
      permitted     payment        of    attorney         fees   as    specified       in    the

      Administrative Order, to be paid by the Trustee through the

      Plan.

12.   Administrative expenses of the Trustee shall be paid in

      full pursuant to 11 U.S.C. §§ 503(b) and 1326(b)(2).

13.   A creditor seeking to be paid under the Plan must file a

      proof    of   claim      pursuant         to    Federal        Rule     of    Bankruptcy

      Procedure 3002.          After a proper and timely proof of claim

      is filed, the Trustee shall pay a creditor with a secured

      claim in accordance with §§ 3.1, 3.2, 3.3, and/or 3.4 of

      the Plan, as applicable, or, if an objection to a proof of

      claim has been filed, after entry of an order authorizing

      payment.         After   a    proper          and   timely      proof    of    claim   is

      filed,     the    Trustee         shall       pay   (i)    a     creditor       with   an

      unsecured claim; and (ii) a claim of a governmental unit,

      in accordance with such filed claim, or, if an objection to

      a proof of claim has been filed, after entry of an order

      authorizing payment.

14.   Subject to 11 U.S.C. § 1325(a)(5)(B)(iii)(1) and (b)(1)(B),

      the Trustee shall make monthly payments to the extent of

      available funds.

15.   If § 3.5 of the Plan provides for surrender of a creditor’s

      collateral, (i) the automatic stay in 11 U.S.C. § 362(a)

      and the co-debtor stay in 11 U.S.C. § 1301 are terminated

                                                5



19-41050-rk    Doc 25    FILED 08/23/19         ENTERED 08/23/19 11:53:36           Page 5 of 7
      with respect to the collateral identified in § 3.5 of the

      Plan;     and     (ii)     the    creditor        is    required         to     file    an

      unsecured claim for the deficiency balance within 90 days

      after entry of this Confirmation Order.                            If § 3.5 of the

      Plan     does     not     provide    for     surrender            of     a    creditor’s

      collateral, but the creditor obtains relief from stay, the

      creditor is required to file an unsecured claim for the

      deficiency balance within 90 days after entry of a final

      order     for     relief     from    stay.             If    liquidation         of    the

      collateral does not occur within the applicable time period

      in this paragraph, the creditor should estimate the amount

      of the deficiency claim; the creditor is required to amend

      the proof of claim as soon as the amount of the deficiency

      is known.        Failure to timely file a deficiency claim shall

      bar     the   creditor     from     participation            in    distribution        for

      such     deficiency.        The     time    period          in    this       Confirmation

      Order controls over any inconsistent period for filing a

      proof of claim in any other order of the Court (e.g., an

      order for relief from stay or an order sustaining objection

      to claim).

16.   The     Debtor    is     responsible       for    timely         completion       of   all

      discharge requirements, including but not limited to filing

      (i) Form 423 to indicate completion of a course in personal

      financial         management;       (ii)         certification               related    to

                                            6



19-41050-rk    Doc 25    FILED 08/23/19     ENTERED 08/23/19 11:53:36                Page 6 of 7
     domestic     support    obligations;       and   (iii)   if    applicable

     pursuant to Second Amended Administrative Order No. 08-11

     (as amended hereafter), certification related to 11 U.S.C.

     § 1328(h).



****************************************************************

SUMMARY PLAN PAYMENTS ― ATTORNEY FEES ALLOWANCE:

1.   Plan Payment: $300.00 per month for three months and
     $325.00 per month for fifty-seven months.

2.   Term:    60 months.

3.   Dividend to general unsecured creditors:             29%.

4.   Attorney Fees:           Allowed:           $4,000.00.

                              Amount paid:       $0.00.

                              Balance
                              Through Plan:      $4,000.00.




                                  #     #   #




                                        7



19-41050-rk   Doc 25   FILED 08/23/19   ENTERED 08/23/19 11:53:36   Page 7 of 7
